IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 140 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
CHARLES SMITH,                             :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Application for Leave to File

Original Process and the Permission for Leave to File Addendum are GRANTED, and

the Petition for Writ of Mandamus is DENIED.